DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art does not teach and/or suggest “applying a spin labeling gradient magnetic field for generating one or more continuous spin labels within each interval of the repetition time” in combination with the other limitations set forth in claim 1.
Regarding independent claim 9, the prior art does not teach and/or suggest wherein “the processing circuitry performs the bSSFP sequence while further applying a spin labeling gradient magnetic field for generating one or more continuous spin labels within each interval of the repetition time” in combination with the other limitations set forth in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nielsen; Jon-Fredrik et al. (US 20100109665 A1) teaches  performing a balanced steady-state free precession (bSSFP) sequence, which repeatedly applies an excitation radio frequency (RF) pulse to a subject at intervals of a repetition time and applies gradient magnetic field pulses balanced such that a time integral becomes zero within each interval of the repetition time.
Buracas; Giedrius (US 20090322331 A1) teaches  performing a balanced steady-state free precession (bSSFP) sequence, which repeatedly applies an excitation radio frequency (RF) pulse to a subject at intervals of a repetition time and applies gradient magnetic field pulses balanced such that a time integral becomes zero within each interval of the repetition time.
Bieri, Oliver et al. (US 20050258829 A1) teaches  performing a balanced steady-state free precession (bSSFP) sequence, which repeatedly applies an excitation radio frequency (RF) pulse to a subject at intervals of a repetition time and applies gradient magnetic field pulses balanced such that a time integral becomes zero within each interval of the repetition time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118.  The examiner can normally be reached on 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
March 29, 2021